Citation Nr: 0005182	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a compensable evaluation for a right temple 
scar.

2. Entitlement to a compensable evaluation for hemorrhoids.

3. Entitlement to an evaluation in excess of 20 percent for 
residuals of a cold injury of the right lower extremity.

4. Entitlement to an evaluation in excess of 20 percent for 
residuals of a cold injury of the left lower extremity.

5. Entitlement to an evaluation in excess of 10 percent for a 
right knee disability.  

6. Entitlement to a compensable evaluation syphilis.

7. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He was a prisoner of war (POW) of the German 
government from December 17, 1944, to April 29, 1945.  The 
veteran subsequently had active service from February 1946 to 
February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

For reasons which will become apparent, the issues of 
entitlement to an evaluation in excess of 20 percent for cold 
injury, right lower extremity; an evaluation in excess of 20 
percent for cold injury, left lower extremity; an evaluation 
in excess of 10 percent for a right knee disorder, a 
compensable evaluation for syphilis; and a total rating based 
on individual unemployability due to service-connected 
disability will be the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. The veteran's scar of the right temple is not tender or 
painful, is not poorly nourished or ulcerated, and is not 
disfiguring.

3. The medical evidence on file shows that the veteran's 
hemorrhoids are not large or thrombic, nor irreducible 
with excessive redundant tissue evidencing frequent 
recurrences.  While the veteran has reported some burning 
in the rectal region with constipation, these symptoms 
result in no more than mild to moderate impairment.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for a scar at 
the right temple have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. 4.118, Diagnostic Code 7800 
(1999).

2. The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 
C.F.R. §§ 4.114., Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's increased 
rating claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims which are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is satisfied that all relevant facts with respect to 
the issues of entitlement to compensable evaluations for a 
right temple scar and hemorrhoids have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) with respect to these claims.


Factual Background

By a January 1951 rating decision, the veteran was granted 
service connection for disorders that included scar at the 
right temple, residual of laceration, and external 
hemorrhoids.  This determination was based on the veteran's 
service medical records and an August 1950 report of VA 
examination.  The veteran's right temple scar and hemorrhoids 
were assigned zero percent schedular evaluations and these 
ratings have been confirmed and continued to the present.  

The record reflects that the veteran's current request for 
increased evaluations was received in December 1997.

A February 1998 report of VA general medical examination 
notes the veteran's history of hemorrhoids and his complaints 
of burning in the rectal region with constipation.  It is 
noted that he had not had any hemorrhoid symptoms during the 
past three or four years.  The impression included history of 
hemorrhoids, no remarkable symptoms during the past three to 
four years, no hemorrhoids noted on physical examination.  

Additionally, a February 1998 report of VA orthopedic 
examination notes a well-healed, transverse, 6 centimeter, 
asymptomatic scar of the right forehead along the hairline.  
The report includes the examiner's comment that the scar is 
nontender and completely asymptomatic.  The diagnoses include 
asymptomatic scar over the right parietotemporal area of the 
scalp.  

Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Analysis

Scar:  Scars, which are superficial, poorly nourished with 
repeated ulceration are rated as 10 percent disabling.  
Superficial scars which are tender and painful on objective 
examination are rated as 10 percent disabling.  38 C.F.R. 
4.118, Diagnostic Code 7803, 7804.

The February 1998 report of VA examination reflects that the 
veteran's scar of the right forehead is well-healed, 
nontender, and completely asymptomatic.  There is no evidence 
of poor nourishment or ulceration.  Thus, a compensable 
evaluation based on , 38 C.F.R. § 4.118, Diagnostic Code 7803 
or 7804 is not warranted.

Additionally, the rating schedule provides that severe 
disfiguring scars of the head, face or neck, especially those 
which produce a marked and unsightly deformity of the 
eyelids, lips or auricles are rated as 30 percent disabling.  
Moderately disfiguring scars of the head, face or neck are 
rated as 10 percent disabling.  Slightly disfiguring scars 
are assigned a noncompensable rating.  38 C.F.R. 4.118, 
Diagnostic Code 7800.

The Board notes that the veteran's service-connected scar is 
located on his forehead.  A compensable rating is assigned if 
a scar on the head results in moderate disfigurement.  38 
C.F.R. 4.118, Diagnostic Code 7800.  The VA examiner in 
February 1998 commented that the scar was at the hairline and 
it was well-healed.  There is no evidence of record and the 
veteran does not claim that the scar is disfiguring.  Thus, a 
compensable rating under Diagnostic Code 7800 is not 
appropriate.

In the absence of evidence which demonstrates that the 
veteran's scar of the right forehead is either disfiguring, 
poorly nourished with repeated ulceration, or tender and 
painful on objective examination, a compensable rating is not 
warranted.

Hemorrhoids:  Hemorrhoids are rated under the schedular 
criteria provided at 38 C.F.R. § 4.114, Diagnostic Code 7336.  
A noncompensable evaluation is provided where either external 
or internal hemorrhoids are mild or moderate.  A 10 percent 
evaluation is warranted for large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
when there is persistent bleeding and with secondary anemia 
or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

There is no evidence of record demonstrating that the veteran 
currently has hemorrhoids which are large or thrombotic or 
are irreducible with excessive redundant tissue, nor is there 
evidence of record demonstrating that the veteran has 
persistent bleeding with secondary fissures or anemia.  The 
veteran does report complaints of burning in the rectal 
region with constipation.  VA examination in February 1998 
noted the veteran's history of hemorrhoids; however, it was 
also noted that he had not had any hemorrhoid symptoms during 
the past three or four years and no hemorrhoids were noted on 
physical examination.  While appropriate consideration is 
given to the veteran's subjective complaints, the Board 
places the greater probative value on the objective findings 
from the February 1998 VA examination.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for hemorrhoids, as no such 
pathology was noted upon the most recent VA examination.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The weight of the evidence is against compensable evaluations 
for right temple scar and hemorrhoids and does not suggest an 
approximate balance of positive and negative evidence as to a 
higher award for these disorders.  Therefore, the benefit of 
the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.3.

There is no evidence that the veteran's service-connected 
right temple scar and hemorrhoids cause marked interference 
with employment or frequent periods of hospitalization.  
Therefore, the Board finds that referral for consideration of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999) is not warranted.


ORDER

A compensable rating for a scar of the parietal region is 
denied.

A compensable evaluation for hemorrhoids is denied.


REMAND

Right Knee:  The evidence of record includes a July 1982 
report of X-ray study which demonstrated marked narrowing of 
the medial joint space compartment compatible with 
chondromalacia.  It was also noted that the bony architecture 
was normal without evidence of degenerative or other 
arthritic changes.  However, the examination report included 
a diagnosis of history of right knee strain currently with 
mild effusion and probable arthritis.  

The Board notes that the most recent medical evidence of 
record, a February 1998 report of VA orthopedic examination, 
includes a diagnosis of chondromalacia, subpatellar, with 
patellofemoral syndrome of the right knee, symptomatic.  
There is no indication that the veteran was afforded an X-ray 
study of his right knee in connection with this examination.  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9- 98 that a separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  Where additional disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.  Thus, if the veteran does have arthritis in his right 
knee, he might be entitled to a separate rating pursuant to 
these precedent opinions.  

Accordingly, the Board is of the opinion that the medical 
evidence on file may not accurately reflect the current 
nature and severity of the veteran's service-connected right 
knee disorder.  Therefore, the Board finds that a 
contemporaneous and comprehensive examination of the 
veteran's right knee is necessary for a full and fair 
adjudication of this appeal.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Cold Injury:  With respect to the veteran's claims of 
entitlement to evaluations in excess of 20 percent for his 
service-connected cold injuries of the lower extremities, the 
Board notes that, although the last VA examination was 
conducted in February 1998, it did not make findings that 
correlate with the criteria in the VA schedule for rating 
disabilities pertinent to the veteran's residuals of cold 
injuries of the lower extremities.  The revised criteria for 
rating cold injury residuals which became effective August 
13, 1998, contemplate such residuals as arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities, such as 
osteoarthritis.  The February 1998 examination resulted in a 
diagnosis of cold injury by history, both feet, with only 
residual of being sensitive to exposure to cold weather.  The 
examination did not discuss whether or not arthralgia or 
other pain was present or the impact of such symptoms on the 
veteran's ability to function.  Thus, these issues must be 
remanded for a thorough and contemporaneous medical 
examination which is consistent with the new rating criteria 
for the evaluation of cold injury residuals.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (requiring the Board to discuss 
the specific factors relating to the rating criteria).  

Syphilis:  The February 1998 report of VA general medical 
examination notes the veteran's history of syphilis during 
military service as well as history of treatment with 
penicillin on three prior occasions.  This examination report 
further reflects that a serological test for syphilis was to 
be repeated in connection with this examination.  However, 
inasmuch as results of such testing are not contained in the 
claims file, they are not available for review.  

Total Rating Based on Individual Unemployability:  With 
regard to the veteran's claim for a total rating based on 
individual unemployability, the Board finds it appropriate to 
forego adjudication of this issue while the claims for 
increased ratings for a right knee disorder; residuals of a 
cold injury of the lower extremities, left and right; and 
syphilis are being developed.  The claims of entitlement to 
increased ratings are inextricably intertwined with the claim 
for a total rating based on individual unemployability 
because adjudication of the increased rating claims may 
affect the merits and outcome of an adjudication of the total 
rating issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, the case is 
REMANDED to the RO for the following action:

1. The RO should request that the veteran 
provide the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who have treated him for his right 
knee, cold injury to the lower 
extremities, and syphilis from 
December 1997 forward.  After 
obtaining the appropriate releases 
from the appellant where necessary, 
the health care providers should be 
contacted and requested to provide all 
treatment records in their possession 
pertaining to the appellant.  If these 
records are unavailable or are 
duplicates of those already on file, 
that fact should be annotated in the 
claims folder.  Any available records 
should be associated with the claims 
folder.

2. The RO should obtain a copy of the 
serological test for syphilis 
referenced on the February 1998 report 
of VA examination.  

3. In the event that the serological test 
for syphilis referenced on the 
February 1998 report of VA examination 
is unavailable, the veteran should be 
scheduled to undergo such testing and, 
if necessary, VA examination for 
syphilis.  The claims folder should be 
made available to the examiner for 
review prior to the examination.  All 
indicated studies should be performed 
and a complete rationale for any 
opinion offered should be provided.

4. The veteran should be afforded an 
examination by an appropriately 
qualified individual to determine the 
current nature and severity of his 
right knee disorder.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The physician must 
express an opinion as to whether or 
not the veteran has arthritis in his 
right knee.  All indicated studies 
should be performed and a complete 
rationale for any opinion offered 
should be provided.

5. The veteran should also be afforded a 
VA medical examination by an 
appropriately qualified individual to 
determine the nature and severity of 
his service-connected residuals of 
cold injury of the lower extremities, 
left and right.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination.  All necessary tests and 
studies should be conducted, to 
include X-ray examination of the feet, 
and all findings should be reported in 
detail.  The examiner should be 
requested to examine each lower 
extremity separately and comment with 
respect to each foot on the presence 
or absence of arthralgia or other 
pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally-impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
such as osteoporosis, subarticular 
punched-out lesions, or osteoarthritis 
of each extremity.  To the extent 
possible, the examiner should 
distinguish between all foot 
symptomatology which is a residual of 
the in-service frostbite and that 
which is attributable to other causes.

6. Thereafter, the RO should readjudicate 
the issues which are the subject of 
this remand.  If the determinations 
remain adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.

After the veteran and his representative have been given the 
opportunity to respond, the case should be returned to the 
Board, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



